Title: John Adams to Abigail Adams, 8 June 1777
From: Adams, John
To: Adams, Abigail


     
      
       June 8. 1777
      
     
     Upon an Invitation from the Board of War of Pensilvania, a Committee was appointed a few days ago to go down Delaware River and take a View of the Works there, erected with a View to prevent the Enemy from coming up to Philadelphia by Water. Mr. Duer, your humble servant and Mr. Middleton made the Committee.
     Yesterday we went, in three Boats, with Eight Oars each. Mr. Rittenhouse, Coll. Bull and Coll. Deane, went from the Pensilvania Board of War. General Arnold, General De Coudrai, an experienced french officer of Artillery, Monsr. Le Brune, an Engineer, and Mr. Rogers an Aid de Camp of Gen. De Coudray were in Company.
     
     We had a Band of Musick in Company which is very agreable upon the Water.
     We went first to Billingsport, about 10 Miles down the River on the Jersey side, where the River is obstructed with Vesseaux de Frizes, and where a large Fort is laid out with a great deal of Work done upon it.
     We then came back to Fort Island, or Province Island, where the River is obstructed again, and the only Passage for shipps is commanded by a Fort of 18. 18. Pounders. Here lay the Fire ships, Fire Rafts, floating Batteries, Gallies and the Andrew Doria, and the fine new Frigate Delaware.
     We then crossed the River and went to Red Point on the Jersey side, where Coll. Bull has thrown up the strongest Works that I have ever seen. Here We dined, and after Dinner Coll. Bull ordered out his Regiment upon the Parade, where they went through their Exercises and Maneuvres, very well.
     We had a long Passage home and made it 9 o Clock before We reached the Wharf. We suffered much with the Heat, yet upon the whole it was an agreable day.
     Upon our Return to Town We expected to hear some News but not a Word had been received. All is quiet still. How long will this Calm continue?
     I begin to suspect We shall have an unactive Campaign—that How will shut himself up, in some impregnable Post, and lie still. We shall see, however, and I think We shall trouble him whether he moves or lies still.
    